MORRIS, Judge.
Eugene K. Horton, III, appeals the dismissal of his petition for removal of the requirement to register as a sexual offender under the “Romeo and Juliet Law.” See § 943.04354, Fla. Stat. (2013). We affirm the trial court’s dismissal of Mr. Horton’s petition as facially insufficient because Mr. Horton failed to allege that removal of the registration requirement would not conflict with federal law. See § 943.04354(3)(b). However, we note that since the trial court dismissed the petition for facial insufficiency rather than denying it on the merits, Mr. Horton is not barred from filing a facially sufficient petition. Cf. id. (“If the court denies the petition, the person is not authorized under this section to file any further petition for removal of the registration requirement.” (emphasis added)).
Affirmed.
KELLY and BLACK, JJ., Concur.